DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Fluid Monitoring Assembly With Replaceable Sensor Functionality.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12, 15-16 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-2, 4-5, 10-12, 14-15 and 20 are of U.S. Patent No. 11015962 to Gagne et al (hereinafter “Gagne”).
Although the claims at issue are not identical, they are not patentably distinct from each other because in claims 1-12, 15-16 and 18-20 of the instant application, applicants claims, a fluid monitoring assembly comprising: a segment conduit comprising a wall defining a lumen; a sensor mount integrally formed with the wall of the segment of conduit; a sensor configured to be removably secured within the sensor mount, the sensor having an elongate body terminating at one end thereof in a sensing portion; and a housing defining an interior portion configured to encapsulate the segment of conduit, the sensor mount, and the elongate body of the sensor. Gagne discloses a fluid monitoring assembly comprising: a segment of replaceable, flexible conduit comprising a wall defining a lumen through which the fluid passes; a sensor mount integrally formed with the wall of the segment of replaceable, flexible conduit and extending generally transverse with respect to a longitudinal axis of the segment of replaceable, flexible conduit, the sensor mount including an aperture defining an inner surface extending through the sensor mount to the lumen of the segment of replaceable, flexible conduit; a sensor configured to be removably secured within the sensor mount, the sensor having an elongate body terminating at one end thereof in a sensing portion, the elongate body having a flange on a portion thereof that rests on or within the sensor mount when secured within the sensor mount; and a housing having first and second portions connected to one another at a hinge, the housing defining an interior portion configured to encapsulate the segment of replaceable, flexible conduit, the sensor mount, and the elongate body of the sensor.
Although the scope of claims1-12, 15-16 and 18-20 of the instant application and claims 1-2, 4-5, 10-12, 14-15 and 20 of Gagne are very similar, the difference between the present claimed invention and the Gagne application is that the instant application claims the fluid monitoring assembly with a higher level of generality. The fluid monitoring assembly of the instant application comprises the same main components (i.e. segment conduit, sensor mount, sensor and a housing) as that of Gagne.
Limitations of Claim 2 of the instant application are comparable to limitations found in claims 1 and 2 of Gagne.
Limitations of Claim 3 of the instant application are comparable to limitations found in claim 1 of Gagne.
Limitations of Claim 4 of the instant application are comparable to limitations found in claim 4 of Gagne.
Limitations of Claim 5 of the instant application are comparable to limitations found in claim 5 of Gagne.
Limitations of Claim 6 of the instant application are comparable to limitations found in claim 1 of Gagne.
Limitations of Claim 7 of the instant application are comparable to limitations found in claim 10 of Gagne.
Limitations of Claim 8 of the instant application are comparable to limitations found in claim 11 of Gagne.
Limitations of Claim 9 of the instant application are comparable to limitations found in claims 11 and 12 of Gagne.
Limitations of Claim 10 of the instant application are comparable to limitations found in claim 11 of Gagne.
Limitations of Claim 11 of the instant application are comparable to limitations found in claims 11 and 14 of Gagne.
Limitations of Claim 12 of the instant application are comparable to limitations found in claim 15 of Gagne.
Limitations of Claim 15 of the instant application are comparable to limitations found in claims 11, 14-15, and 20  of Gagne.
Limitations of Claim 16 of the instant application are comparable to limitations found in claim 11 of Gagne.
Limitations of Claim 18 of the instant application are comparable to limitations found in claims 1 and 11 of Gagne.
Limitations of Claim 19 of the instant application are comparable to limitations found in claim 11 of Gagne.
Limitations of Claim 20 of the instant application are comparable to limitations found in claims 14 and 15 of Gagne.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Furey et al US8302496 (hereinafter “Furey”) in view of Muench et al US20130305839 (hereinafter “Muench”).
Regarding claim 1, Furey discloses a fluid monitoring assembly (abstract) comprising: a segment conduit (fitting-10) comprising a wall (body-45) defining a lumen (passage-40); a sensor mount (sensor housing-50) integrally formed with the wall of the segment of conduit; a sensor (sensor assembly shown in Fig 12) configured to be removably secured within the sensor mount, the sensor having an elongate body terminating at one end thereof in a sensing portion (probe-105). (Col 8 line 28- 64 disclose the fitting and sensors being replaceable/removable)
However,  Furey fails to disclose a housing defining an interior portion configured to encapsulate the segment of conduit, the sensor mount, and the elongate body of the sensor. Muench discloses a housing (housing-3) defining an interior portion configured to encapsulate the segment of conduit, the sensor mount, and the elongate body of the sensor (Fig 5 shows tube 18 positioned in a mounting space, Cell -9 shown in Fig 2 & 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the housing design of Muench into Furey for the purpose of creating a more secure housing to prevent measurement errors due to environmental factors. The modification would allow for an increase in protection from vibrations, which can cause measurement errors.
Regarding claim 2, Furey discloses the assembly according to claim 1.
However, Furey fails to disclose the housing further comprising first and second portions connected to one another at a hinge and at least one fastener configured to secure the first and second portions of the housing in a closed state. Muench discloses the housing (housing-3 connected to cover-17) further comprising first and second portions connected to one another at a hinge (hinge used to connect housing -3 to cover-17) and at least one fastener (hook-4) configured to secure the first and second portions of the housing in a closed state (Fig 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the housing design of Muench into Furey for the purpose of creating a more secure housing to prevent measurement errors due to environmental factors. The modification would allow for an increase in protection from vibrations, which can cause measurement errors.
Regarding claim 3, Furey in view of Muench discloses the assembly according to claim 1.
Furthermore, Furey discloses the sensor mount (sensor housing-50) extends generally transverse with respect to a longitudinal axis of the segment of conduit (Fig 1).
Regarding claim 4, Furey in view of Muench discloses the assembly according to claim 1.
Furthermore, Furey discloses the elongate body comprises a flange (cap-75) on a portion thereof that rests on an upper surface of the sensor mount (sensor housing-30) (Fig 12).
Regarding claim 5, Furey in view of Muench discloses the assembly according to claim 1.
Furthermore, Furey discloses the elongate body comprises a flange (cap-75) on a portion thereof that rests on a recessed seat disposed on the sensor mount (sensor housing-50) (Fig 1 and 12).
Regarding claim 6, Furey in view of Muench discloses the assembly according to claim 1.
Furthermore, Furey discloses the sensor mount further comprises an aperture (seat-55) defining an inner surface extending through the sensor mount to the lumen of the conduit (seat-55 penetrates the body-45 through aperture-60).
Regarding claim 7, Furey in view of Muench discloses the assembly according to claim 1.
Furthermore, Furey discloses the elongate body comprises a barbed end (Col 5 line 1-60).
Regarding claim 8, Furey discloses a fluid monitoring assembly (abstract) comprising: a segment conduit (fitting-10) comprising a wall (body-45) defining a lumen (passage-40); a sensor mount (sensor housing-50) integrally formed with the wall of the segment of conduit; a sensor (sensor assembly-100) configured to be removably secured within the sensor mount, the sensor having an elongate body (probe-105) terminating at one end thereof in a sensing portion; an insert (sensor assembly positioned on top of chamber-80) disposed on the elongate body of the sensor, the insert comprising a flange (Fig 12 shows sensor assembly-100 positoned as a flange over aperture-60) on a portion thereof that rests on or within the sensor mount when secured within the sensor mount. (Col 8 line 28- 64 disclose the fitting and sensors being replaceable/removable)
However,  Furey fails to disclose a housing defining an interior portion configured to encapsulate the segment of conduit, the sensor mount, and the elongate body of the sensor. Muench discloses a housing (housing-3) defining an interior portion configured to encapsulate the segment of conduit, the sensor mount, and the elongate body of the sensor (Fig 5 shows tube 18 positioned in a mounting space, Cell -9 shown in Fig 2 & 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the housing design of Muench into Furey for the purpose of creating a more secure housing to prevent measurement errors due to environmental factors. The modification would allow for an increase in protection from vibrations, which can cause measurement errors.
Regarding claim 9, Furey discloses the assembly according to claim 8.
However, Furey fails to disclose the housing further comprising first and second portions connected to one another at a hinge and at least one fastener configured to secure the first and second portions of the housing in a closed state. Muench discloses the housing (housing-3 connected to cover-17) further comprising first and second portions connected to one another at a hinge (hinge used to connect housing -3 to cover-17) and at least one fastener (hook-4) configured to secure the first and second portions of the housing in a closed state (Fig 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the housing design of Muench into Furey for the purpose of creating a more secure housing to prevent measurement errors due to environmental factors. The modification would allow for an increase in protection from vibrations, which can cause measurement errors.
Regarding claim 10, Furey in view of Muench discloses the assembly according to claim 8.
Furthermore, Furey discloses the sensor mount (sensor housing-50) extends generally transverse with respect to a longitudinal axis of the segment of conduit (Fig 1).
Regarding claim 11, Furey in view of Muench discloses the assembly according to claim 8.
Furthermore, Furey discloses the elongate body comprises a flange (cap-75) on a portion thereof that rests on an upper surface of the sensor mount (sensor housing-30) (Fig 12).
Regarding claim 12, Furey in view of Muench discloses the assembly according to claim 8.
Furthermore, Furey discloses the elongate body comprises a flange (cap-75) on a portion thereof that rests on a recessed seat disposed on the sensor mount (sensor housing-50) (Fig 1 and 12).
Regarding claim 16, Furey discloses the assembly according to claim 15.
However,  Furey fails to disclose a housing defining an interior portion configured to encapsulate the segment of conduit, the sensor mount, and the elongate body of the sensor. Muench discloses a housing (housing-3) defining an interior portion configured to encapsulate the segment of conduit, the sensor mount, and the elongate body of the sensor (Fig 5 shows tube 18 positioned in a mounting space, Cell -9 shown in Fig 2 & 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the housing design of Muench into Furey for the purpose of creating a more secure housing to prevent measurement errors due to environmental factors. The modification would allow for an increase in protection from vibrations, which can cause measurement errors.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15, 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Furey et al US8302496 (hereinafter “Furey”)
Regarding claim 15, Furey discloses a fluid monitoring assembly (abstract) comprising: a segment conduit (fitting-10) comprising a wall (body-45) defining a conduit lumen (passage-40); a sensor mount (sensor housing-50) integrally formed with the wall of the segment of conduit, and an insert (sensor assembly positioned on top of chamber-80) configured to be removably secured within the sensor mount, the insert comprising: an elongate body portion defining an insert lumen configured to removably accept a sensor (sensor assembly-100): a flange (Fig 12 shows sensor assembly-100 positoned as a flange over aperture-60) disposed about an outer surface of the elongate body that extends radially away from the elongate body; a barb (Col 5 line 1-60).disposed about the outer surface of the elongate body; and a recess along an inner surface of the insert.
Regarding claim 18, Furey disclsoes the flange (cap-75) is configured to rest on the sensor mount (sensor housing-30) (Fig 12). 
Regarding claim 19, Furey in view of Muench discloses the assembly according to claim 15.
Furthermore, Furey discloses the sensor mount (sensor housing-50) extends generally transverse with respect to a longitudinal axis of the segment of conduit (Fig 1).
Regarding claim 20, Furey in view of Muench discloses the assembly according to claim 15.
Furthermore, Furey discloses the elongate body comprises a flange (cap-75) on a portion thereof that rests on a recessed seat disposed on the sensor mount (sensor housing-50) (Fig 1 and 12).
Allowable Subject Matter
Claims 13-14 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art as cited on the PTO-892 is made of record and not relied upon but considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIGEL H PLUMB/
Examiner, Art Unit 2855                                                                                                                                                                                            

/BRANDI N HOPKINS/Primary Examiner, Art Unit 2855